Matter of Brandy P. v Pauline W. (2019 NY Slip Op 01346)





Matter of Brandy P. v Pauline W.


2019 NY Slip Op 01346


Decided on February 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2019

Sweeny, J.P., Manzanet-Daniels, Webber, Oing, Singh, JJ.


8496

[*1]In re Brandy P., Petitioner-Appellant,
vPauline W., Respondent-Respondent.


Leslie S. Lowenstein, Woodmere, for appellant.
Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the child.

Order, Family Court, New York County (Ta-Tanisha D. James, J.), entered on or about January 16, 2018, which dismissed the father's petition to modify a prior order of custody, unanimously affirmed, without costs.
The father failed to make the required evidentiary showing of changed circumstances warranting modification of custody (Matter of Patricia C. v Bruce L., 46 AD3d 399 [1st Dept 2007]). His arguments regarding interference with visitation do not alone support a conclusion that the grandmother is unable to meet the children's mental, emotional or physical needs, and the father has not shown that he has addressed the issues that caused him to lose custody of his children.
We have considered the father's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 26, 2019
CLERK